DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 7-16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1), further in view of Leibu et al (US 2012/0138420 A1), further in view of Meyer (GB 2062327 A) and further in view of Lavanchy et al (US 2013/0240322 A1).

Regarding Claim 1, Wendell teaches a currency processing system (100, 500), as illustrated at figures 1 and 12, comprising: a housing (570) with a coin input area (110) configured to receive a batch of coins; one or more coin receptacles (580) operatively coupled to the housing (570): and
a coin processing unit (114, 502) operatively coupled to the coin input area and the one or more coin receptacles  (580) to transfer coins therebetween, the coin processing unit (114, 502) including:
a linear array of  sensors (406), as mentioned at paragraph 86 and as illustrated at figure 9, configured to sense each of the coins and output signals indicative of coin image information for processing the coins, as mentioned at paragraph 86, i.e., “the optical sensor 406 is adapted to discriminate between valid and invalid coins and to identify the denomination of coins”, and paragraph 87, i.e., “[t]he radial position of the queuing channel 402 is moved outward a distance such that the diameter of the smallest coin to be processed (e.g., the dime in the US coin set) is moved beyond the outer periphery 404 of the sorting head 400 to obtain optical information from the coin”.  Note also paragraph 87 states “[a] controller of the coin processing system 100 then processes the optical information obtained from each coin by the optical sensor 404 (406) sic”.  Note that the outer periphery is (404).
Regarding Claim 1, Wendell does not expressly teach 
a linear array of non-optical imaging sensors configured to sense each of the coins and output signals indicative of coin image information for processing the coins.
Regarding Claim 1, House teaches a currency processing system, as mentioned at col. 1, lines 20-25, i.e., “[i]n vending machines, automatic teller machines (ATMs), etc., a coin discriminating apparatus is incorporated…”, implied and suggested of comprising: a housing with a coin input area configured to receive a batch of coins; one or more coin receptacles operatively coupled to the housing: and
a coin processing unit, i.e, noting figure 3 illustrates a coin rolling past coil array (1) along a coin race, operatively coupled to the coin input area and the one or more coin receptacles to transfer coins therebetween, the coin processing unit including:
a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, indicative of coin image information for processing the coins, as mentioned at col. 2, lines 22-28, i.e., “[u]sing the detected impedances as surface displacement irregularities information, distribution of the impedances over the entire surface of the coin is plotted in the form of a histogram showing the impedance along the abscissa and the numbers of eddy current induction coils along the ordinate, thereby acquiring features of the surface displacement irregularities”.
Note that figures 7 and 8 of House illustrate a voltage controlled oscillator (24) that excites/drives the eddy current coil array (1) via the multiplexer (23).  See col. 6, lines 17-23.  See also col. 6, lines 24-col. 8, line 16, for example.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a non-optical linear coil array as taught by House, in Wendell’s coin processing system, for the purpose of obtaining electromagnetic information about the coin surface from aggregate localized coil sensors in addition to the optical information and to therefore increase coin authentication and denomination determination accuracy.
Regarding Claim 1, Wendell does not expressly teach wherein the signals indicative of coin image information include a plurality of chords and traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc, and wherein the traces are used to create a coin image.
Regarding Claim 1, Wendell does not expressly teach, but Leibu teaches wherein the signals indicative of coin image information include a plurality of chords and traces, corresponding to the plurality of chords, i.e,, as mentioned at paragraph 39, second sentence, “diameters A-B and C-D and also many chords parallel with these two diameters”, and as illustrated in figures 17-19, scanned by the linear array of non-optical imaging sensors  (70, 72, 70’, 72’) as illustrated in figures 8-19, wherein each trace corresponds to information detected along an arc, noting that as the coin rolls along the coin race (42), the path traced by the individual optical sensors in the optical array (70) will be of a shape that is an arc, noting that a point on the coin traced by an individual optical sensor of the array as it rolls along the coin race will result in a scalloped-shaped curve/arc along the coin, and wherein the traces, construed to mean “paths”, are used to create a coin image, as mentioned at paragraphs 39-42.  Note that the “waveform information” as mentioned at paragraph 39 can be interpreted to mean the arc-shaped curve/arc along the coin, from which the coin diameter as well as particular chords are calculated.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the signals indicative of coin image information include a plurality of chords and traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc, and wherein the traces are used to create a coin image, as taught by Leibu, in Wendell’s coin sorting device for the purpose of determining coin diameters, for example, as another parameter used to authenticate said coins.
Regarding Claim 1, Wendell does not expressly teach, but Meyer teaches wherein the linear array of non-optical imaging sensors includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, and the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps. 

Regarding Claim 1, Wendell does not expressly teach, but Meyer teaches wherein the linear array of non-optical imaging sensors, i.e., capacitive coin detectors, as mentioned at p. 1, lines 3-10 and p. 2, line 127-p.3, line 19, includes a plurality of drive plates, i.e., surface (3) and a plurality of pickup plates (4), as illustrated in figures 1 and 6, and as mentioned at p. 2, lines 33-51, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, i.e., the coin chute (1, 2) as illustrated in figures 1-6, and the plurality of drive plates (3) being separated from the plurality of pickup plates (4) by one or more gaps, as illustrated in figures 1-6, noting figure 6, as follows, for example. 

    PNG
    media_image1.png
    194
    411
    media_image1.png
    Greyscale

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the linear array of non-optical imaging sensors includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, and the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps, as taught by Meyer, in Wendell’s linear array for the purpose of detecting capacitance properties of passing coins.  Since capacitance sensors are another type of electrical property sensor that one of ordinary skill would have possessed the skill to incorporate along with induction sensors or to have substituted induction sensors for capacitance sensors, each having a set of drive plates and pickup plates accordingly, it would have been obvious to obtain the invention as described in Claim 1.
Regarding Claim 1, House does not expressly teach each of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path.
Regarding Claim 1, House does not expressly teach, but Lavanchy teaches each of the plurality of drive plates, i.e., drive coil (200), as illustrated in figure 3, corresponding to a separate one of the plurality of pickup plates, i.e., pickup coil (250), lying further within the coin travel path, noting that the drive coil and pickup coil of Lavanchy is located a distance from each other, as illustrated in figure 3.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided each of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path, as taught by Lavanchy, in Wendell’s linear array as taught by House, for the purpose of increasing accuracy by having pinpoint readings from localized areas corresponding to individual smaller sensors of an array versus a larger single sensor that obtains an average of the entire coin.
Regarding Claim 2, House teaches wherein the linear array of non-optical imaging sensors (1) includes a plurality of electromagnetic imaging sensors, i.e., coils (2), aligned rectilinearly adjacent one another, as illustrated in figure 2.
Regarding Claim 4, Meyer teaches wherein the linear array of non-optical imaging sensors (3, 3’, 4, 4’, 11, 11’) includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another, as illustrated in figure 6, noting that capacitive imaging sensors (3, 3’, 4, 4’, 11, 11’) are located adjacent or near each other along a straight line.
Regarding Claim 7, House teaches, wherein the linear array of non-optical imaging sensors is configured to sense one or more surfaces of each of the coins, as illustrated in figure 3, noting the surface of passing coin (10) is substantially facing the entire array of coils (2).
Regarding Claim 8, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information and determine therefrom whether each of the coins is valid or invalid, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
Regarding Claim 9, House teaches, further comprising a processor (21) operatively coupled to the linear array (1) of non-optical imaging sensors (2) to receive the signals indicative of coin image information  and determine therefrom a denomination, a fitness, or an authenticity, or any combination thereof, of each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
Regarding Claim 10, Wendell teaches wherein the coin processing unit (114, 502) is a disk-type coin processing unit, as illustrated in figures 1, 8, 10 and 12, and wherein the coin processing unit (114, 502) further includes:
a rotatable disk (118, 120) configured to impart motion to the coins: and a sorting head (112) having a lower surface generally parallel to and adjacent the rotatable disk (118, 120), the lower surface forming a plurality of shaped regions configured to guide the coins, as illustrated in figures 2 and 14a, for example, responsive to motion imparted by the rotatable disk (118, 120), to a plurality of exit stations (261-268) through which the coins are discharged from the coin processing unit (114, 502) to the one or more coin receptacles (580), and
wherein the light source of optical imaging sensors (802) is mounted in the sorting head (702), facing the rotatable disk (118, 120).
Regarding Claim 10, note again that House teaches a linear array of non-optical imaging sensors, i.e., coil array (1), as illustrated in figures 1a, 1b, 3-5, 6a, 6b, and 7 and as mentioned at col. 4, lines 43-67, for example, configured to sense each of the coins and output signals, i.e., via microprocessor (21) and controller (22) which receive output signals conditioned by amplifier (25), multiplexer 23 and phase detector circuit (26), as mentioned at col. 6, lines 16-67, for example, as discussed above.
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a linear array of non-optical imaging sensors in the form of a coil array, as taught by House, in Wendell’s sorting head, since Wendell already teaches an optical sensor (802) in said sorting head (702) facing the rotatable disk (118, 120) and such a coil sensor array would output added data used by Wendell’s device in addition to the optical sensor data in order to more accurately authenticate coins.
Regarding Claim 11, House teaches , further comprising an electronics circuit, as illustrated at figures 7 and 8, operable to excite each of the using electric energy, magnetic energy, or electromagnetic energy, as mentioned at col.6, lines 5-10, for example, wherein the linear array of non-optical imaging sensors (1) is operable to capture a response of each of the excited coins (10), the signals indicative of coin image information being representative of the captured response, as illustrated in figures 10 and 11 and as mentioned at col. 1, line 50-col. 2, line 29.
Regarding Claim 12, Wendell teaches wherein the linear array of non-optical imaging sensors is configured to sense the coins at a linear speed of at least 50 inches per second (ips), as mentioned at paragraph 46, last two sentences, i.e., “pad 118 rotates at a speed of approximately three hundred revolutions per minute (200 r.p.m.)…and the pad rotates at a speed of about 350 r.p.m.”.  Note also that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Therefore, since speed is considered a result effective variable, it would have been obvious to have optimize the linear speed at which the non-optical imaging sensors sense the coins to either at least 50 inches per second or to less than 50 inches per second based upon the engineering balance required between the speed, number of coins passing the sensors, the sensor voltage used to drive them,  and the accuracy of the image data desired to be sensed.
Regarding Claim 13, official notice was taken that it would have been obvious to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 2 dots per inch (dpi), to provide either more or less resolution depending upon the desired image accuracy required.
In Applicant’s response received 8/17/20, Applicant did not address the taking of official notice.  As such, it is considered common knowledge and well-known in the art to have provided wherein the signals indicative of coin image information output by the linear array of non-optical imaging sensors are sufficient to generate a coin image with a resolution of at least 50 dots per inch (dpi), which includes 2 dots per inch, depending upon the resolution accuracy desired.  This is also considered admitted prior art.  See MPEP 2144.03(C).
Regarding Claim 14, House teaches an imaging processing circuit (22, 23, 24, 25, 26), as illustrated in figure 7, operatively coupled to the linear array (1) of non-optical sensors (2) being configured to process the signals indicative of coin image information therefrom; and 
a processor (21) operatively coupled to the image processing circuit (22, 23, 24, 25, 26) and configured to examine the processed signals and generate therefrom an image for each of the coins, as illustrated in figure 7, which shows the control circuit and as illustrated in figure 9, which shows the authenticity determination algorithm/discrimination process which determines both authenticity and denomination of each coin, “executed by the microprocessor 21”, as mentioned at col. 8, line 63-col. 10, line 40.
See also the rejection regarding Claim 1, above.
Regarding Claim 15, see rejection of Claim 1, above.
Regarding Claim 16, see rejection of Claim 2, above.
Regarding Claim 18, see rejection of Claim 4, above.
Regarding Claim 19, see rejection of Claim 7, above.
Regarding Claim 20, see rejection of Claim 11, above.
Regarding Claim 21, see rejection of Claim 12, above.
Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendell et al (US 2010/0261421 A1) in view of House et al (US 6,305,523 B1), further in view of Leibu et al (US 2012/0138420 A1), further in view of Meyer (GB 2062327 A), further in view of Lavanchy and further in view of Straumann et al (US 2010/0294617 A1).
Regarding Claims 4 and 18, Wendell teaches the system as described above.
Regarding Claim 4, Wendell does not expressly teach wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another.
Regarding Claim 4, Straumann teaches wherein the linear array of non-optical imaging sensors includes a plurality of capacitive imaging sensors aligned rectilinearly adjacent one another, as mentioned at paragraph 40, which mentions using an array of induction sensors, and paragraph 41, which mentions using capacitive sensors as an alternative to optoelectronic and induction sensors.  Note figure 4, and paragraph 57, which shows and mentions a sensor array with sensors (21.1-21.11, 21.A and 21.B), for example.
Regarding Claim 4, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have substituted a capacitive imaging sensor as taught by Straumann in Wendell’s coin sorter since it is one of several alternative sensors for sensing coins based on the energy used and the desired accuracy and features of the output required.
Regarding Claim 18, see rejection of Claim 4, above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.  
In response to Applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Note that the combinations of Wendell, House, Lavanchy, Leibu and Meyer, all teach components which an ordinarily skilled artisan would have found obvious to combine because the motivation is gleaned from each of their disclosures rather than Applicant’s disclosure.  
Rather than being combined in a vague manner, as alleged by Applicant, Wendell, House, Lavanchy, Leibu and Meyer are all combined because they have specific motivation for combining the teachings.  

Applicant asserts that Lavanchy does not teach “a plurality of driver plates and ‘ plurality of pickup plates” and “each one of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path” as mentioned in Applicant’s remarks at p. 11, last paragraph.  
First, Lavanchy teaches a single driver coil 200 and a single pickup coil 250 as mentioned and as illustrated in figure 3.  
Secondly, note that Lavanchy is part of a combination of references that one of ordinary skill would have looked to as a combination of teachings.
Applicant asserts that Wendell does not teach “a linear array of sensors” because it is interpreted as a single optical sensor (406) as illustrated in figure 9.  However, paragraph 86 of Wendell states as follows.

[0086] The sorting head 400 is similar to that of FIG. 2 in that it is designed to impart spacing to adjacent coins; however, the queuing channel 402 is designed to move coins so that the outside edge of each of the coins extends beyond an outer periphery 404 of the sorting head 400 as the coins move past an optical sensor 406 for discriminating the coins. According to one embodiment, the optical sensor 406 is adapted to discriminate between valid and invalid coins. In another alternative embodiment, the optical sensor 406 is adapted to discriminate between valid and invalid coins and to identify the denomination of coins. The optical sensor 406 can comprise a photodetector, a charge-coupled device (CCD) detector, a metal oxide semiconductor (MOS) array, a line array, a camera, a scanning laser or other type of optical sensor according to various alternative embodiments.

Emphasis provided.

Nonetheless, the semiconductor (MOS) array and line array can be interpreted as an optical sensor array because each of the arrays comprise an array of optical sensors.  
Since Wendell’s and Lavanchy’s apparatus’ both have predictable structure with predictable function, it would have been obvious to one of ordinary skill in the art to have used Lavanchy’s non-optical sensor in substitution or in addition to Wendell’s individual sensors in Wendell’s optical array since an ordinarily skilled artisan would have seen the efficacy and synergy of the combination through logic, reason and common sense.  

Applicant asserts that House does not disclose or suggest “a linear array of non-optical imaging sensors that includes drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps, and each one of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path”
However, House teaches the array of non-optical imaging sensors as illustrated in figure 1a, for example, which is located across a coin travel path.  House is the link between Wendell and the other teachings because Wendell already teaches using an optical sensor array, and House teaches both an array of optical sensors as well as an array of non-optical sensors, i.e., a matrix of eddy current induction coils.  
Since Wendell’s and House’s apparatus’ both have predictable structure with predictable function, it would have been obvious to one of ordinary skill in the art to have used House’s non-optical array in substitution or in addition to Wendell’s optical array since an ordinarily skilled artisan would have seen the efficacy and synergy of the combination through logic, reason and common sense.  
Using the nonoptical array with the optical array of sensors provides an added sampling of coin characteristics because eddy current and capacitive characteristics elicited from such a non-optical sensor array adds to the information elicited from an array of optical sensors, i.e., an image from wavelengths of the various spectra of light reflected/refracted from a passing coin.  
Used together, one of ordinary skill in the art would have found specific motivation for the combination because such optically and nonoptically sensed information create a more accurate determination of the authenticity and denomination of a passing coin.  The particular details of a single sensor of the non-optical array, i.e., the use of a pickup plate associated with a drive plate as taught by Lavanchy, would have been obvious to have substituted for a single non-optical sensor in the array taught by House, in Wendell’s disk based coin sorter since Wendell already teaches an optical sensor array being used to sense coins across/transverse to a coin traveling path since Wendell’s, House’s and Lavanchy’s apparatus’ all have predictable structure with predictable function and because an ordinarily skilled artisan would have seen the efficacy and synergy of the combination through logic, reason and common sense.  
As further motivation, Liebu teaches using both optical sensor arrays (70, 70’) and nonoptical sensor arrays in the form of electromagnetic sensor arrays (72, 72’) as shown in figure 17 of Liebu for the purpose of eliciting “more information about the coin” thus allowing further analysis as mentioned by Leibu at paragraph 38.  This motivational and further buttressing fact is mentioned by Applicant at the bottom of p. 15 of Applicant’s Remarks received 6/30/22. 
Contrary to Applicant’s assertion that Leibu “does not disclose or suggest a linear array of non-optical imaging sensors that includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps, and each one of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path” as mentioned at Applicant’s Remarks at p. 16, first paragraph.  
Applicant further asserts that Leibu does not expressly disclose (teach) “a plurality of chords and traces corresponding to traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc and wherein the plurality of traces is used to create a coin image” as mentioned at Applicant’s Remarks, p. 16, second full paragraph.  
Although Leibu teaches at paragraph 39, the calculating of chords and diameters based upon the optical sensor and magnetic sensor outputs, under a broadest reasonable interpretation, such a calculation is construed as meeting the broadest reasonable interpretation of the phase.  Additionally, Leibu’s sensor arrays necessarily trace an arc of data because the coin rotates as it travels along the coin path. 
Since Wendell’s and Liebu’s apparatus’ both have predictable structure with predictable function, it would have been obvious to one of ordinary skill in the art to have used Liebu’s non-optical array in substitution or in addition to Wendell’s optical array that also elicits chords and traces of passing coins, since an ordinarily skilled artisan would have seen the efficacy and synergy of the combination through logic, reason and common sense.  
Applicant further asserts at p. 17 and 18 of Applicant’s Remarks that Meyer does not disclose (teach) “each one of the plurality of drive plates corresponding to a separate one of the plurality of pickup plates lying further within the coin travel path”.  
Applicant further states that “Meyer merely discloses multiple drive plates all corresponding to the same pickup plate, such as all of electrodes 4 and 11 corresponding to the same electrode 3” and that “a corresponding separate one of the plurality of pickup plates does not lie further within the coin travel path as in Meyer, the electrodes 3/3’ are disposed above or below the electrodes 4/4’/11/11’ in the coin travel path”.
First, Meyer expressly teaches at least one drive plate (3, 3’) and at least one pickup plate (4, 11, 4’, 11’).  Applicant’s claim language only requires plural sets of one to one correspondence.  Meyer expressly teaches Applicant’s claimed drive plate and pickup plates.  Additionally, they are seen as lying transverse to a coin path of travel when looked at in figures 1-6 of Meyer. Claims 1-5 illustrate the coin 5, 5’ traveling along the coin path (1, 1’) with the sensor combination lying transverse to the path, noting the drive plate (3, 3’) lying along the path and pickup plates (4, 4’, 11, 11’) lying in the path as well, with the combination lying transversely perpendicular to the coin path and the travel direction of the coin.  In fact, figure 6 illustrates coverage of plural driver plate/pickup plate sets providing coverage in a perpendicular transverse direction across the coin path.  Additionally, Meyer teaches the gaps between the pickup plates and the drive plates as seen in figures 1-6.  Therefore, Myer teaches wherein the linear array of non-optical imaging sensors includes a plurality of drive plates and a plurality of pickup plates, the plurality of drive plates and the plurality of pickup plates lying transverse to a coin travel path, and the plurality of drive plates being separated from the plurality of pickup plates by one or more gaps.
Although Meyer does not teach, disclose or suggest “wherein the signal indicative of coin image information include a plurality of chords and traces corresponding to the plurality of chords scanned by the linear array of non-optical imaging sensors, wherein each trace corresponds to information detected along an arc, and wherein the plurality of traces is used to create a coin image” as recited in Claim 1, Meyer is not used for a teaching of this feature.  As discussed previously, Leibu is used for teaching these features.  
Since Wendell’s, House’s, Leibu’s, Meyer’s and Lavanchy’s apparatus’ all have predictable structure with predictable function, it would have been obvious to one of ordinary skill in the art to have used Meyer’s non-optical array in substitution or in addition to Wendell’s optical array since an ordinarily skilled artisan would have seen the efficacy and synergy of the combination through logic, reason and common sense.  
Therefore, Claims 1, 2, 4, 7-16 and 18-21 remain rejected.

Allowable Subject Matter
	It is suggested that addition of subject matter concerning the structure of the particular currency processing system, i.e., features of the disk-type coin processing unit and features which interact with the non-optical sensors to cause or enable chords and traces to be elicited from the sensors might be a direction for allowability.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Bach ‘756 is cited as another reference teaching a coin sensor with pads/plates (1, 2, 3a, 3b, 3c) as illustrated in figures 1 and 2, with a drive plate (1) and pickup plates (2, 3a, 3b, 3c) and as mentioned at p. 11, last sentence, to p.12, line 17.  Note that lines 14-17 states “[e]xtra sensors or slave pads can be added to the left of this sensor/slave pad arrangement to deal with the case of many objects on the same track”.  See also figures 5, 7a, 10, 11, 17-19, 21 and 22.  Figures 21 and 22 illustrates a non-optical sensor array of capacitance sensors (37), each with driver plate (S) and pickup plates (B, F).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 22, 2022